DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 6,985,242) in view of Knecht et al. (US 2011/0317569).
Regarding claims 1, 6, and 11, Toyoda teaches a method (and corresponding system and product), performed by a first UE, the method comprising:
Sending to a server a query for capability information associated with a user of a second UE (Sender facsimile apparatus (i.e., first UE) sends inquiry (i.e., query) to a local server about capability) - see abstract and column 7 line 65 - column 8 line 3.
Receiving, from the server, a response to the query, said response indicating that the user of the second UE is not found (Capability of desired destination terminal IFAX11B (i.e., second UE) is not registered in the server.  Therefore, the server sends back a response to IFAX 11A in 
As a result of receiving the response indicating that the user of the second UE is not found, sending a service capabilities request message requesting the capability information (When no the local server has no capability information of the destination stored, the sender makes inquiry to a DNS server higher than the local server and obtains capability information of the destination server from the DSN server.  IFAX 11A (first UE) makes inquiry about capability of the destination terminal to the DNS server) - see abstract and column 8 lines 4-9.
Toyoda does not teach that the service capabilities request message is sent to the second UE (it teaches sending to a higher up server).
Knecht teaches a method wherein a UE requests service capabilities and they exchange service capabilities directly between one another - see [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Toyoda by sending the service capability request directly to the UE, in order to gain access to its service capabilities if not registered to a particular server, based upon the beneficial teachings provided by Knecht.  These modifications would result in increased communication abilities.	

Regarding claims 2, 3, 7, 8, 12, and 13, Toyoda does not teach, but Knecht teaches that the first UE is further configured to, after sending the service capability request message to the second UE, receive a service capabilities exchange message transmitted by the second UE, wherein the first UE is further configured such that after receiving the service capabilities exchange message transmitted by the second UE, the first UE executes a service capabilities exchange process with the second UE (First UE sends service discovery request and the second UE responds with service capability request including services if not yet exchanged) - see [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Toyoda by exchanging capabilities after the request, in order to allow both devices to obtain capabilities, based upon the beneficial teachings provided by Knecht.  These modifications would result in increased communication abilities.	

Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 6,985,242) in view of Knecht et al. (US 2011/0317569), and further in view of Blankenship et al. (US 2014/0057667).
The teachings of Toyoda and Knecht are relied upon for the reasons set forth above.
Regarding claims 4, 10, and 15, Toyoda and Knecht do not teach that the service capabilities request message is a SIP message.
Blankenship teaches discovering a contact’s service capabilities using SIP options request - see [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Toyoda and Knecht by using SIP message, for the purpose of supporting device to device communication, based upon the beneficial teachings provided by Blankenship.  These modifications would result in increased communication abilities.	

Claims 5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 6,985,242) in view of Knecht et al. (US 2011/0317569), and further in view of Upadhyay et al. (US 9,367,489).
The teachings of Toyoda and Knecht are relied upon for the reasons set forth above.
Regarding claims 5, 9, and 14, Toyoda and Knecht do not teach that the service capabilities request message further comprises a URL for linking information about a communication service that a user associated with the first UE is inviting the user of the second UE to join.
Upadhyay teaches that a first request contains a URL with capabilities of the mobile device - see column 1 lines 47-52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Toyoda and Knecht by including a URL for linking information about communication services that the first UE is inviting the second UE to join, for the purpose of easily providing access to capabilities, based upon the beneficial teachings provided by Upadhyay.  These modifications would result in ease of use.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495